Citation Nr: 9921497	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-23 900 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.  

2.  Entitlement to service connection for a deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	Patrick J. Edaburn, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1968 to October 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  In that 
determination, the RO denied the claims of service connection for 
a deviated nasal septum and a psychiatric disorder and determined 
that the appellant had not submitted evidence of a well-grounded 
claim of service connection for a low back disorder.  

In March 1998, the RO granted service connection for bipolar 
affective disorder with paranoid features, which constituted a 
full award of that benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling West 
v. Brown, 7 Vet. App. 329 (1995) and ruling that a notice of 
disagreement applies only to the element of the claim being 
decided, such as service-connectedness).  See also Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland v. 
Brown, 9 Vet. App. 324 (1996).  For this reason, the Board no 
longer has jurisdiction over that claim.  In addition, as 
discussed in the Remand section of this decision, the RO has not 
yet dealt with the jurisdictional issue of whether the appellant 
has submitted new and material evidence to reopen the claim of 
service connection for a back disorder.  Thus, the issues for 
appellate review are as stated on the title page of this 
decision.  

In a July 1997 substantive appeal, the appellant indicated that 
he wished to testify at a hearing before a Member of the Board in 
Washington, D.C.  The Board informed the appellant in a June 1999 
letter of a scheduled hearing on July 22, 1999 at the Board's 
offices in Washington, D.C.  In June 1999, the appellant's 
attorney informed the Board that the appellant wished to withdraw 
his request for a hearing before the Board and asked that his 
claims be reviewed on the record submitted.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  A deviated nasal septum shown in service is related to a 
similar symptomatology shown after service.  


CONCLUSION OF LAW

A deviated nasal septum was incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The October 1968 service enlistment examination was silent as to 
any nasal trauma or a deviated nasal septum prior to service.  A 
May 1969 service clinical record noted a history of two nasal 
traumas with significant deviated nasal septum.  An October 1970 
service clinical record showed that the appellant complained of a 
sore nose for the previous day with a lesion to the left of the 
septum on the tip of the nose.  The October 1970 service 
separation examination was silent as to a deviated nasal septum 
or trauma in service.  

A December 1995 VA general medical examination report indicated 
that the appellant stated his nose was broken as a child, which 
required him to breath through his mouth.  He also noted that his 
nose was broken in 1969 during boot camp.  Examination revealed a 
mild deviated nasal septum.  

A January 1996 VA psychiatric examination report noted a 
diagnostic impression of history of deviated nasal septum.  

The appellant testified at a December 1996 hearing that he did 
not have a fractured nose prior to service.  He stated that his 
nose was broken in service, apparently in boot camp, and that he 
has had developed headaches and difficulty breathing through his 
nose since service.  He indicated that he had nasal surgery in 
1972 at Pontiac State Hospital and that he received treatment 
from an ear, nose, and throat specialist.  

II.  Analysis

The claim of service connection for a deviated nasal septum is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, it is not inherently implausible.  See Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) (requiring competent evidence of a current 
disorder, a disease or injury in service, and a link between the 
current disorder and disease or injury in service).  The Board 
finds that VA has satisfied its statutory obligation to assist 
the appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  On appellate review, the Board sees no 
areas in which further development may be fruitful.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The appellant will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The enlistment examination showed no 
complaints or findings concerning a deviated nasal septum.  Thus, 
the appellant is presumed to have been in sound condition at 
entrance into service.  

The December 1995 VA general medical examination indicated that 
the appellant stated his nose was broken as a child.  This 
notation in an examination report raises a concern over whether 
obvious or manifest evidence rebuts the presumption of soundness.  
The formidable burden of proof requires VA to rebut the 
presumption.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The entire evidentiary record must be considered and, 
depending on the facts of the claim, may require a medical 
opinion as to the presence of a disorder prior to service.  Crowe 
v. Brown, 7 Vet. App. 238, 245-47 (1994).  

The record here does not contain a medical opinion indicating 
whether the current deviated nasal septum is related to a pre-
service nasal trauma.  The appellant, though, is qualified to 
testify as to the occurrence of an injury.  See Layno v. Brown, 5 
Vet. App. 465, 469 (1994) (layperson can provide eyewitness 
account of incident).  Although the December 1995 VA examiner 
noted that the appellant stated his nose was broken as a child, 
the appellant himself testified at his December 1996 hearing that 
he had no nasal trauma prior to service and that he first had 
nasal trauma in service during boot camp.  The appellant's 
testimony, in contrast to the VA examiner's report of what the 
appellant told him, cannot together be characterized as clear and 
unmistakable (obvious or manifest) evidence of a pre-service 
nasal injury.  Therefore, the presumption of soundness enjoyed by 
the appellant in this case is not rebutted.  

The first showing of a deviated nasal septum is from the May 1969 
service clinical record, which noted a history of nasal trauma 
with significant deviated nasal septum.  The relevant post-
service evidence, the December 1995 VA examination, revealed a 
mild deviated nasal septum.  Although the separation examination 
was silent as to a deviated nasal septum, the findings of the 
December 1995 examination and the May 1969 service clinical 
record are similar and the record does not suggest some other 
intercurrent or superseding nasal trauma.  With a chronic 
deviated nasal septum shown in service, subsequent manifestations 
of the deviated nasal septum are service connected.  38 C.F.R. 
§ 3.303(b).  Therefore, the Board concludes that the evidence 
supports the claim of service connection for a deviated nasal 
septum.  


ORDER

Entitlement to service connection for a deviated nasal septum is 
granted.  


REMAND

The RO, in a May 1984 rating decision, denied the appellant's 
claim of entitlement to service connection for a back disorder.  
The RO provided the appellant with a copy of the rating decision 
attached to a June 20, 1984 letter; he was also provided with a 
copy of the notice of his appellate rights.  The record does not 
indicate that the appellant filed a notice of disagreement within 
one year of that notice.  Thus, the rating decision became final 
and ordinarily may not be reopened.  See 38 U.S.C.A. 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In the 1990s, the appellant again argued in favor of service 
connection for a low back disorder.  In the July 1996 rating 
decision, which denied the claim as not well grounded, the RO 
mistakenly concluded that the appellant was not notified of the 
May 1984 rating decision.  As discussed above, that is not the 
case.  

While the May 1984 rating decision is final, the claim may be 
reopened if the appellant submits new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In the past, the 
decision to reopen a final claim required the Board to conduct a 
two-step analysis.  Manio v. Derwinski , 1 Vet. App. 140, 143 
(1991); 38 C.F.R. § 3.156(a).  First, the Board was determine 
whether the evidence presented or secured since the prior final 
disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only then did the Board 
reach the second step, reopening the claim and reviewing all of 
the evidence of record to determine the outcome of the claim on 
the merits.  See Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).  
See also Stanton v. Brown, 5 Vet. App. 563, 566-7 (1993) and 
cases cited therein; Evans (Samuel) v. Brown, 9 Vet. App. 273, 
284-85 (1996) (new and material evidence must be presented or 
secured since the time that the claim was finally disallowed on 
any basis and need be probative only as to each element that was 
a specified basis for the last disallowance).  In effect, the 
analysis subsumed the question of whether a claim was well 
grounded within the question of whether new and material evidence 
had been submitted.  

In Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) highlighted the jurisdictional nature of the 
new-and-material analysis.  If new and material evidence is 
submitted, then the claim will be reopened for adjudication on 
the merits.  If not, that is where the analysis must end as the 
Board lacks jurisdiction to review the merits of the claim.  See 
id., 83 F.3d at 1383-84; Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
Federal Circuit fundamentally altered this analytical process and 
again focused on the jurisdictional nature of the new-and-
material analysis.  Prior to Hodge, the Court required, before 
reopening, that there be a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, both 
old and new, would change the outcome."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (citing Chisholm v. Secretary of Health 
and Human Services, 717 F. Supp. 366, 367 (W.D. Penn. 1989).  
Thus, in taking the first step of the Manio analysis, the Court 
had required affirmative answers to three questions:  (1) Was the 
newly presented evidence "new" (that is, not of record at the 
time of the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)?; (2) Was 
it "probative" of the issues at hand?; and (3) If it was new 
and probative, then, in light of all of the evidence of record, 
was there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  Evans, 9 Vet. App. at 284-85.  

The Federal Circuit in Hodge determined that the Court-imposed 
analysis was an improper interpretation of 38 C.F.R. § 3.156(a) 
as the Court "failed to defer to the reasonable definition of a 
statutory term adopted by a regulation" and because the Colvin 
test "may be inconsistent with the underlying purposes and 
procedures of the veterans' benefits award scheme."  Hodge, 155 
F.3d at 1360.  The Federal Circuit concluded that 38 C.F.R. 
§ 3.156(a) was a reasonable interpretation of the materiality 
requirement of 38 U.S.C.A. § 5108(a), and must govern decisions 
on whether to reopen a previously, finally disallowed claim.  
Essentially, Hodge invalidated the Colvin criteria for 
determining the materiality of newly presented evidence for 
purposes of reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to a 
three-step test set forth in Elkins v. West, 12 Vet. App. 209, 
214 (1999) as follows: VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the claim 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened (as distinguished from the original claim) is well 
grounded; and (3) if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Winters, 12 Vet. App. at 206-07.  

Thus, the first determination the Board must make in this case is 
whether the appellant has submitted new and material evidence.  
The Federal Circuit stressed that under 38 C.F.R. § 3.156(a) new 
evidence that was not likely to convince the Board to alter its 
previous decision could be material if it provided a more 
complete picture of the circumstances surrounding the origin of 
an injury or disability, even where it would not eventually 
convince the Board to alter its decision.  Hodge, 155 F.3d at 
1363; Elkins, 12 Vet. App. at 214.  The Hodge reopening standard 
provides for judgment as to whether new evidence bears directly 
or substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Because the RO has not adjudicated the claim to reopen with 
respect to this law, the case is REMANDED for the following 
development:

The RO should, guided by the law set forth 
above, readjudicate the claim by 
determining (1) whether new and material 
evidence has been submitted to reopen the 
May 1984 denial of service connection for a 
back disorder, (2) whether, if the claim is 
reopened, the claim is well grounded, and 
(3) if so, whether the evidence of record 
supports the claim or the preponderance of 
the evidence is against the claim.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant and 
his representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


 

